NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



NEAPOLITAN ENTERPRISES, LLC,       )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-3001
                                   )
THE CITY OF NAPLES, OLDE NAPLES    )
BUILDING LLC, and BROAD AVENUE     )
LLC,                               )
                                   )
           Appellees.              )
___________________________________)

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

Hala Sandridge of Buchanan, Ingersoll &
Rooney, PC, Tampa; and Casey K.
Weidenmiller and Rachel A. Kerlek of
Woods, Weidenmiller, Michetti & Rudnick,
LLP, Naples; and Michael D. Moore of the
Law Office of Michael D. Moore, P.A.,
Naples for Appellant.

P. Brandon Perkins of Campbell, Conroy &
O'Neil, Plantation; and Kevin J. Jursinski
and Kara J. Murphy of the Law Office of
Kevin J. Jursinski, Fort Myers, for Appellee
The City of Naples.

John K. Shubin, Jeffrey S. Bass, Deana D.
Falce, Mark E. Grafton and Katherine R.
Maxwell of Shubin & Bass, P.A., Miami, for
Appellees Olde Naples Building LLC and
Broad Avenue LLC.



PER CURIAM.

            Affirmed.




SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.




                                         -2-